Citation Nr: 0308231	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  00-13 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
gastritis (claimed as a stomach condition and residuals of 
surgical intervention).


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1968 to April 1970.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  That decision denied entitlement 
to service connection for post-traumatic stress disorder and 
gastritis.

In November 2001, the RO granted service connection for PTSD 
with an evaluation of 30 percent, effective September 29, 
1999 (date of claim).  This decision was a full grant as to 
the issue of entitlement to service connection.

In December 2001, the veteran filed an NOD requesting a 
higher initial rating for this condition.  A statement of the 
case was not issued.  The issue of entitlement to a higher 
initial evaluation for PTSD will be considered in the remand 
portion of this decision.

The Board acknowledges the veteran's claim for arthritis, 
raised in his December 2001 NOD.  This claim has not been 
adjudicated by the RO and is referred back to the RO for its 
consideration.  Also unaddressed by the RO was the issue of 
whether the veteran can reopen his claims for hypertension 
and a nervous condition.  The RO should address the whether 
the veteran can reopen those claims based on a consideration 
of any new and material evidence submitted by the veteran. 


Consideration of New and Material Evidence

The Board notes that the RO did not discuss the question of 
whether new and material evidence had been submitted to 
warrant reopening the claim.  However, the Board is required 
to consider the issue of finality prior to any consideration 
on the merits.  38 U.S.C.A. §§ 7104(b).  

The United States Court of Veterans Appeals (Court) has 
indicated that when the Board addresses a question not 
considered by the RO, the Board must consider whether the 
claimant had notice of that issue and whether the claimant 
would be prejudiced by lack of such notice.  Id. at 4.  In 
the instant case, the Board concludes that the veteran would 
not be prejudiced by such an action in that its consideration 
of the new and material evidence question involves the same 
matter and bases as the RO's determination on the merits.  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  
FINDINGS OF FACT

1.  In a decision dated in August 1995, the RO denied the 
claim of entitlement to service connection for an unspecified 
stomach condition to include acute gastritis.

2.  The veteran was notified of this action, and did not 
timely appeal.

3.	 The evidence introduced into the record since the 
August 1995 decision, is cumulative of evidence previously 
considered, or does not bear directly and substantially upon 
the specific matter under consideration, and is not, by 
itself or in connection with evidence previously assembled, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  The August 1995 RO decision that denied service 
connection for an unspecified stomach condition to include 
acute gastritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2002).

2.  The evidence submitted since the previous final decision 
is not new and material, and the veteran's claim of 
entitlement to service connection for gastritis claimed as a 
stomach condition and residuals of surgical intervention may 
not be reopened.  38 U.S.C.A. §§ 5108, 7104(b), 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a) (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Board notes that during the pendency of the veteran's 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  It is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  The liberalizing 
provisions of the VCAA are applicable to the issue on appeal.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Act essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also requires VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.

Nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A(f).  

VA amended its regulations to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2002).

Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the regulatory changes 
merely implement the VCAA and do not provide any rights other 
than those provided by the VCAA.  The provisions implementing 
the VCAA are applicable to any claim for benefits received by 
VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by VA as of that date.  
66 Fed. Reg. 45,620, 45,629.

The amended definition of new and material evidence, to be 
codified at 38 C.F.R. § 3.156(a), is not liberalizing.  It 
applies to any claim to reopen a finally decided claim 
received on or after August 29, 2001.  66 Fed. Reg. 45,620, 
45,629.  It does not apply to the veteran's claim to reopen, 
which was received long before that date. 

The second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which relate to the assistance VA will 
provide to a claimant trying to reopen a finally decided 
claim, provide rights in addition to those provided by the 
VCAA.  Because VA has no authority to make these provisions 
retroactively effective, they are applicable on the date of 
the rule's final publication, August 29, 2001.  
66 Fed. Reg. 45,620, 45,629.  They are not applicable to the 
veteran's claim to reopen, which was received long before 
that date.  

The U.S. Court of Veterans Appeals has addressed the duty to 
notify requirements of the VCAA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 186 (2002).  In this instance, the RO 
issued a letter to the veteran in July 2001 informing him 
that, with respect to the VCAA, it would attempt to obtain 
for the veteran such things as medical records or records 
from other federal agencies.  The RO informed the veteran 
that it was his responsibility to give enough information 
about any available records so that the RO could request 
them.  As such, the duty of the Secretary to inform the 
veteran of which evidence, if any, will be obtained by the 
claimant, and which evidence, if any, will be obtained by VA, 
has been accomplished.  

The RO provided the veteran with notice of the regulations 
pertaining to new and material evidence in its May 2000 SOC.  
The Board sent the veteran a notice letter dated in June 2002 
with respect to regulations about new and material evidence 
determinations.  38 U.S.C.A. § 5108, 7105 (West 2002); 
38 C.F.R. § 20.302 (2002).  

The veteran was instructed to submit additional evidence in 
support of any new or reopened claim.  The record reflects 
that the veteran has been informed of the requirements for 
reopening his claim.  He has not identified, and the Board is 
not aware of, any outstanding evidence that could be obtained 
to support reopening of his claim.  With respect to the issue 
on appeal, there is no further action that should be 
undertaken to comply with the provisions of the VCAA.  
Therefore, the veteran will not be prejudiced as a result of 
the Board deciding this issue without first affording the RO 
an opportunity to consider the issue in light of those 
regulations implementing the VCAA.  

In February 2003, the Board completed additional development 
by seeking service medical records.  A negative response was 
received from the National Personnel Records Center (NPRC) 
regarding a request for the veteran's service medical 
records.  The Board notes that the RO in its November 1980 
decision had referred to the veteran's service medical 
records, however, those records are not associated with the 
claims folder.  

There are no other outstanding records that remain to be 
obtained.

In sum, the facts relevant to the veteran's claim has been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  The Board, then, will proceed to 
decide the veteran's claim on the merits.


Factual Background

The evidence of record at the time of the RO's August 1995 
decision was as follows:

In a November 1980 rating decision, the RO relied on the 
veteran's service medical records (now unavailable) that 
showed the veteran was seen in April 1969 with complaints of 
"stomach trouble for the past several weeks off and on."  
Pain was observed in the midline, localized to the front with 
burning worse in the morning before eating breakfast, and 
occasionally one hour after eating.  Gastritis was diagnosed. 

Post service, the veteran was hospitalized at the New York VA 
Hospital from February 3rd through the 12th 1974.  It was 
noted he was involved in a motor vehicle accident the day 
before his admission.  The veteran complained of burning 
midprecordial pain, dyspnea, and diaphoresis that lasted 15 
second with residual pain in the left shoulder.  The veteran 
presented with noticeable mild tremors of the hands and gave 
a history of drinking 1 pint of alcohol, daily for three days 
prior to the accident.  The veteran's history of alcohol use 
reportedly suggested a possible history of tract or peptic 
ulcer disease.  An upper gastrointestinal series was 
conducted and was found to be within normal limits.  

The evidence received since the RO's August 1995 decision is 
as follows:

In January 2000, the veteran submitted an April 1989 
hospitalization report from Providence Hospital.  The veteran 
underwent a surgical procedure that involved the incision and 
drainage of a postanal abscess, fistulotomy with seton 
placement and proctosigmoidoscopic examination.  Past medical 
history included constant anorectal pain for five days 
without fever, sweats, chills, nausea, or vomiting.  Physical 
examination was consistent with postanal abscess with 
drainage of purulent fluid from the internal opening noted at 
the dentate line and posterior midline area.  The diagnosis 
was postanal abscess with large fistula-in-ano.  

Outpatient treatment record for the period from October 1997 
to March 2001, from the VA Medical Center (VAMC) in Columbia, 
South Carolina show treatment for the PTSD, hypertension, 
small left adrenal mass, pain and numbness in the fingers of 
the left hand status post right elbow fracture surgery, 
chronic low back pain, and seasonal allergies.  

A gastrointestinal procedure consultation note, dated March 
2001, shows the veteran underwent a flexible sigmoidoscopy 
examination that was unremarkable.  There were no gross 
neoplastic lesions noted in the rectum, no evidence of 
significant internal hemorrhoids.  Occasional diverticula 
were noticed in the sigmoid colon.  

Radiology examination reports for the chest and abdomen from 
October 1997 through May 2000 were negative for any stomach 
conditions.  A radiology examination of the abdomen and 
pelvis in May 1999, showed a minimally elevated prostate 
gland with several small calcifications.  No other 
abnormalities were seen at the abdomen or pelvis.  Other 
radiology reports were submitted with respect to the 
veteran's history of status postoperative right elbow 
fracture and chronic low back pain.  

In November 2001, the veteran underwent a VA examination for 
PTSD.  He reported that he had hypertension, high 
cholesterol, and a tumor in his stomach.  The examiner noted 
that his records suggest he had a history of being diagnosed 
with gastritis.  


Legal Criteria

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation. 
See 38 C.F.R. § 3.105 (2002).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim. 38 U.S.C.A. § 5108 (West 
2002); Hickson v. West, 12 Vet. App. 247 (1999).  In 
accordance with the United States Court of Veterans Appeals 
ruling in Barnett v. Brown, 8 Vet. App. 1 (1995), the Board 
is obligated to address the issue of new and material 
evidence regardless of whether the RO based its determination 
on that issue.

New and material evidence, for purposes of this appeal, means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

New evidence will be presumed credible solely for the purpose 
of determining whether the claim has been reopened.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence that 
must be considered in determining whether there is a basis 
for reopening the claim is that evidence added to the record 
since the last disposition in which the claim was finally 
disallowed on any basis.  See Evans v. Brown, 9 Vet. App. 
273, 284 (1996).  

While the veteran is competent to report stomach conditions, 
such as gastritis or peptic ulcer disease, competent medical 
evidence is required to show whether any present stomach 
condition is related to the post-service continuity of 
symptomatology.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997); Savage v. Gober, 10 Vet. App. 488, 497-8 (1997).

None of the evidence received since the August 1995 rating 
decision shows that the veteran has a current stomach 
condition, much less that a current stomach condition is 
related to service.  The report of a stomach tumor on the 
November 2001 examination was supplied by the veteran and 
does not constitute competent evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (lay persons are not 
competent to offer evidence requiring medical knowledge).  It 
was also noted that the veteran had an apparent history of 
diagnosed gastritis.  This fact was acknowledged in the prior 
rating decisions, which noted that gastritis was reported in 
service.  

In sum, evidence submitted subsequent to the RO's final 
decision in November 1980, makes no reference to any stomach 
condition and provides no medical evidence or opinion linking 
this any stomach condition to service.  Additionally, the 
veteran's statements say nothing about a relationship between 
any current stomach problems and service, other than his own 
claims for service connection for gastritis and treatment 
records that are new but not material to his claim for 
service connection for gastritis.  

Therefore, the Board finds that the evidence received since 
the November 1980 decision is not new and material, and that 
the claim cannot be reopened.  

 
ORDER

New and material evidence not having been submitted, the 
claim for service connection for gastritis (claimed as a 
stomach condition and residuals of surgical intervention) is 
not reopened.  


REMAND

The RO has not issues a statement of the case in response to 
the veteran's notice of disagreement with regard to the 
initial evaluation of PTSD, and this issue must be remanded 
to the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105; see Manlincon v. West, 12 Vet. App. 238 
(1999); Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (the 
filing of a notice of disagreement initiates the appellate 
process)  see also Ledford v. West, 136 F.3d 776 (Fed. Cir 
1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 1998); 
Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly this case is remanded for the following:

The RO should issue a statement of the 
case with regard to the issue of 
entitlement to an initial evaluation in 
excess of 30 percent for PTSD.  Only if 
the veteran or his representative submits 
a timely substantive appeal should the 
case be returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  With regard to the 
issue considered in the remand, the remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2002).

							(CONTINUED ON NEXT PAGE)
IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

